Beck, P. J.
(After stating the foregoing facts.) The ruling made in the headnote needs no elaboration. The principle upon which it is based is fully discussed in the case of Boynton v. Ball, 121. U. S. 457 (7 Sup. Ct. 981, 30 L. ed. 985). See also section 17 (a) of the bankruptcy act of July 1, 1898, c. 541, 30 Stat. 550, as amended (U. S. Comp. St. 1916, § 9601). The instant case differs in material facts from that of Adams v. Dickson, 72 Ga. 846.
The judge erred in refusing to sanction, the petition.

Judgment reversed.


All the Justices concur.